NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 RENEE D. CLOUSE,
                  Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2017-2087
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 16-140, Judge Coral Wong Pi-
etsch.
                ______________________

               Decided: October 9, 2018
               ______________________

   CHRIS ATTIG, Attig Steel, PLLC, Little Rock, AR, ar-
gued for claimant-appellant.

    DAVID PEHLKE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, argued for respondent-appellee. Also represent-
ed by CLAUDIA BURKE, ROBERT EDWARD KIRSCHMAN, JR.,
CHAD A. READLER; MARTIE ADELMAN, BRIAN D. GRIFFIN,
2                                          CLOUSE v. WILKIE




Office of General Counsel, United States Department of
Veterans Affairs, Washington, DC.
                 ______________________

    Before LOURIE, CHEN, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
    Petitioner Renee D. Clouse appeals from a decision of
the United States Court of Appeals for Veterans Claims
dismissing her appeal from a decision by the Board of
Veterans’ Appeals for lack of jurisdiction. We have juris-
diction pursuant to 38 U.S.C. § 7292(c). Because there
was no final decision over which the Veterans Court could
exercise jurisdiction, we affirm.
     The parties do not dispute that the Board has repeat-
edly failed to provide adequate notice of its orders
throughout the pendency of Petitioner’s claims. We
understand that these errors, which have caused substan-
tial delay in the resolution of Petitioner’s claims, will be
resolved. In addition, the Government confirmed during
oral argument that Petitioner should not be prevented
from presenting additional evidence to the Board prior to
the issuance of a renewed final decision.
    Because the Board decision that formed the basis for
Petitioner’s appeal was properly vacated before a notice of
appeal was filed, however, the Veterans Court did not
have jurisdiction to hear the appeal. The decision of the
Veterans Court to dismiss the appeal for lack of jurisdic-
tion is affirmed.
                        AFFIRMED
                          COSTS
    No costs.